Case: 15-11210    Date Filed: 11/23/2015   Page: 1 of 8


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11210
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:95-cr-06257-WJZ-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

DINO IACULLO,

                                                            Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (November 23, 2015)

Before TJOFLAT, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Dino Iacullo, a federal prisoner proceeding pro se, appeals the district

court’s order denying his motion for a reduction of his 293-month sentence of
              Case: 15-11210     Date Filed: 11/23/2015   Page: 2 of 8


imprisonment based on 18 U.S.C. § 3582(c)(2) and Amendment 782 of the United

States Sentencing Guidelines. On appeal, Iacullo argues that the district court

failed to calculate his amended guideline range and did not consider the statutory

sentencing factors under 18 U.S.C. § 3553(a). After careful review, we affirm.

                                         I.

      Iacullo was indicted in 1995 by a federal grand jury for his role in a

conspiracy to distribute cocaine. He pled not guilty and proceeded to trial, and a

jury found him guilty of conspiracy to possess with intent to distribute cocaine and

of attempted possession with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846.        Under the 1995 Sentencing Guidelines, Iacullo was

assigned a base offense level of 38 and a criminal history category of I. This

established a guideline range of 235 to 293 months’ imprisonment.

      In addition to describing the crimes of conviction, which arose out of a

conspiracy to transport approximately 400 kilograms of cocaine from Florida to

New York, the presentence investigation report (“PSR”) states that Iacullo had

been involved in other drug-trafficking activity. For example, the PSR states that

Iacullo had been involved on at least three occasions in February and May of 1992

in “other successful transactions of cocaine” involving “[s]everal hundreds of

kilograms of cocaine . . . in each transaction.” PSR ¶ 24. Iacullo did not object to

this paragraph in the PSR.


                                         2
              Case: 15-11210     Date Filed: 11/23/2015      Page: 3 of 8


      The district court adopted the factual findings and guideline computation of

the PSR and sentenced Iacullo to a total term of 293 months’ imprisonment. The

court found that a sentence at the high end of the guideline range was appropriate

“given Mr. Iacullo’s prior significant involvement in drug trafficking activities.”

The court also noted that it would have imposed a longer sentence based on

Iacullo’s trial testimony had his guideline range been higher.

      In 2014, the Sentencing Commission issued Amendment 782, which reduced

the offense level for certain drug-trafficking offenses, including Iacullo’s, by two

levels. U.S.S.G. App. C, amend. 782. In October of that year, Iacullo, proceeding

pro se, filed a motion to reduce his sentence under § 3582(c)(2) based on

Amendment 782 and U.S.S.G. § 1B1.10.             He asserted that Amendment 782

reduced his base offense level from 38 to 36. In support of his request for an

amended sentence of 240 months’ imprisonment, he cited his extensive post-

offense rehabilitation, supported by attached documentation, including his

completion of over 600 hours of various life-skills coursework while incarcerated.

The government did not respond.

      The district court denied Iacullo’s § 3582(c)(2) motion in a single-page

order. After stating that it had “carefully reviewed” the motion and “the entire

court file,” the court explained its reasoning as follows:

                According to Paragraph 24 of the Revised Presentence
             Investigation Report (PSR), to which Defendant Dino
                                           3
              Case: 15-11210     Date Filed: 11/23/2015   Page: 4 of 8


             Iacullo did not object, Defendant was allegedly involved
             in other successful transactions involving cocaine.
             Several hundred kilograms of cocaine were involved in
             each transaction that took place on at least three
             occasions, during the months of February and May, 1992.

                Based on the Defendant’s prior drug activity, the
             Court, exercising its discretion, will deny the Defendant’s
             request.

      Iacullo moved for reconsideration of the court’s order, explaining that he

had been indicted separately for the conduct in paragraph 24 and sentenced to a

concurrent term of 235 months’ imprisonment. He again emphasized that he had

strived to better himself during the time he had been in prison and that he had

provided assistance to the government with its drug investigations. The district

court denied the motion for reconsideration without explanation. Iacullo now

brings this appeal.

                                         II.

      We review a district court’s decision whether to reduce a sentence under 18

U.S.C. § 3582(c)(2) for an abuse of discretion. United States v. Jules, 595 F.3d

1239, 1241-42 (11th Cir. 2010). A district court abuses its discretion by failing to

apply the proper legal standard or to follow proper procedures when making a

determination under § 3582(c)(2). Id. We hold pro se pleadings to a less stringent

standard than pleadings drafted by attorneys and will, therefore, liberally construe

them. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).


                                         4
              Case: 15-11210      Date Filed: 11/23/2015   Page: 5 of 8


                                         III.

      A district court may reduce a term of imprisonment if a defendant’s sentence

is “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). In considering a § 3582(c)(2)

motion, a district court must engage in a two-part analysis. United States v. Bravo,

203 F.3d 778, 780 (11th Cir. 2000); see also Dillon v. United States, 560 U.S. 817,

826-27, 130 S. Ct. 2683, 2691-92 (2010).

      First, the court must recalculate the applicable guideline range by

substituting only the amended guideline for the one originally used. Bravo, 203

F.3d at 780; see U.S.S.G. § 1B1.10(b)(1). The primary purpose of this step is to

determine a defendant’s eligibility for a sentence reduction. A reduction under

§ 3582(c)(2) is not authorized unless the amended guideline has “the effect of

lowering     the    defendant’s      applicable     guideline      range.”       See

U.S.S.G. § 1B1.10(a)(2)(B); see also id. § 1B1.10 cmt. n.(A) (“Eligibility for

consideration under 18 U.S.C. [§] 3582(c)(2) is triggered only by [a retroactive

amendment] that lowers the applicable guideline range . . . .”).

      Second, if a defendant is eligible for a sentence reduction, the district court

must decide whether to exercise its discretion to reduce the defendant’s original

sentence. Bravo, 203 F.3d at 781. In evaluating whether and to what extent a

sentence reduction is warranted, the court “must consider the sentencing factors


                                          5
                Case: 15-11210        Date Filed: 11/23/2015      Page: 6 of 8


listed in 18 U.S.C. § 3553(a), as well as public safety considerations, and may

consider the defendant’s post-sentencing conduct.”1 United States v. Williams, 557

F.3d 1254, 1256 (11th Cir. 2009); see 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10

cmt. n.1(B). The district court is not required to articulate the applicability of each

§ 3553(a) factor as long as the record as a whole demonstrates that the pertinent

factors were taken into account. Williams, 557 F.3d at 1256.

       Here, at the first step, we find that the court erred in failing to “recalculate

the sentence under the amended guidelines.” Bravo, 203 F.3d at 780. Had the

court done so, it would have substituted the amended guideline for the one

originally used, which would have reduced Iacullo’s base offense level from 38 to

36, resulting in an amended guideline range of 188 to 235 months’ imprisonment.

Thus, Iacullo was eligible for a sentence reduction.

       Nonetheless, the error is harmless. The district court’s order reflects that the

court understood Iacullo was eligible for a sentence reduction, so it proceeded

directly to the second step of deciding “whether, in its discretion, it will elect to

impose the newly calculated sentence under the amended guidelines or retain the

original sentence.”       Bravo, 203 F.3d at 781.           At the second step, the court

“exercise[ed] its discretion” to retain Iacullo’s original sentence.
       1
          The § 3553(a) sentencing factors include the nature and circumstances of the offense,
the history and characteristics of the defendant, the applicable guideline range, and the need for
the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, to
afford adequate deterrence to criminal conduct, and to protect the public. 18 U.S.C.
§ 3553(a)(1)–(2), (4).
                                                6
              Case: 15-11210    Date Filed: 11/23/2015   Page: 7 of 8


      The district court did not abuse its discretion in denying Iacullo’s

§ 3583(c)(2) motion. The court is not required to reduce the sentence of an eligible

defendant under § 3582(c)(2). See Williams, 557 F.3d at 1257 (“[The court’s]

decision whether to reduce the defendant’s sentence, and to what extent, remains

discretionary.”).

      And, while the court’s order does not go into detail, the record demonstrates

that the court adequately considered pertinent § 3553(a) factors. See id. at 1256.

The court stated that it had “carefully reviewed” Iacullo’s § 3582(c)(2) motion,

which discussed his eligibility for relief and his post-sentencing rehabilitative

efforts, and then denied the motion based on his “prior drug activity,” as reflected

in the PSR. Iacullo’s rehabilitative efforts and his prior drug activity are both

relevant to “the history and characteristics of the defendant.”     See 18 U.S.C.

§ 3553(a)(1). In addition, the same district judge presided over both the original

sentencing and the § 3582(c)(2) motion, which indicates that the court was aware

of the relevant § 3553(a) factors when it denied Iacullo’s motion, and the court’s

justification for the sentence remained the same. See United States v. Eggersdorf,

126 F.3d 1318, 1323 (11th Cir. 1997) (citing, in support of its conclusion that the

record as a whole showed that the court considered the pertinent § 3553(a) factors,

the fact that “the same district court judge who sentenced Defendant originally was

the one who declined to resentence him”).       In addition, while the court was


                                         7
                Case: 15-11210        Date Filed: 11/23/2015      Page: 8 of 8


permitted to consider Iacullo’s post-sentencing rehabilitative conduct, it was not

required to do so. See U.S.S.G. § 1B1.10 cmt. n.1(B)(iii) (stating that “the court

may consider post-sentencing conduct of the defendant that occurred after

imposition” of the sentence in determining whether and to what extent a reduction

is warranted) (emphasis added).

       We emphasize that “the abuse of discretion standard allows a range of

choice for the district court, so long as that choice does not constitute a clear error

of judgment.” United States v. Drury, 396 F.3d 1303, 1315 (11th Cir. 2005)

(quotation marks omitted). Absent a clear error of judgment or mistake of law, we

must defer to the district court’s determination even if we would have decided the

issue differently had it been our call. See id. Here, we cannot say that the court

committed a clear error of judgment in denying Iacullo’s § 3582(c)(2) motion.

                                              IV.

       The denial of Iacullo’s motion for a sentence reduction based on

§ 3582(c)(2) and Amendment 782 is AFFIRMED. 2




       2
         To the extent that Iacullo argues that the district judge should have recused, 28 U.S.C.
§ 455, he has not presented a valid reason to doubt the judge’s impartiality. See United States v.
Torkington, 874 F.2d 1441, 1446 (11th Cir. 1989). Because we affirm the district court’s order,
we need not decide whether the case should be reassigned on remand.
                                                8